 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISAIAS VASQUEZ and LINDA HEFKE                 No. 1:17-cv-00796-AWI-BAM
      on behalf of al other similarly situated
12    individuals,                                   ORDER GRANTING PHILIP A. DOWNEY’S
                      Plaintiffs,                    REQUEST TO SEAL DOCUMENTS
13
             v.                                      (Doc. No. 150)
14
      LEPRINO FOODS COMPANY, et al.,
15

16                   Defendants.
17
            Currently before the Court is the ex parte request by Philip A. Downey, counsel for
18
     Plaintiffs Isaias Vasquez and Linda Hefke, to file the “Declaration of Philip A. Downey ISO
19
     Unopposed Motion to Continue Hearing Date” and all documents attached thereto under seal
20
     pursuant to Local Rule 141. (Doc. No. 150.) For the reasons that follow, Mr. Downey’s request
21
     is GRANTED.
22
             “Historically, courts have recognized a ‘general right to inspect and copy public records
23
     and documents, including judicial records and documents.’” Kamakana v. City & Cty. of
24
     Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
25
     U.S. 589, 597 & n.7 (1978)). “[J]udicial records are public documents almost by definition, and
26
     the public is entitled to access by default.” Id. at 1180. This “federal common law right of access”
27
     to court documents generally extends to “all information filed with the court,” and “creates a
28
                                                       1
 1   strong presumption in favor of access to judicial documents which can be overcome only by

 2   showing sufficiently important countervailing interests.” Phillips ex. Rel. Estates of Byrd v. Gen.

 3   Motors Corp., 307 F.3d 1206, 1212 (9th Cir. 2002) (citations and quotation marks omitted). Two

 4   standards govern whether documents should be sealed: a “compelling reasons” standard, which

 5   applies to dispositive motions, and a “good cause” standard, which applies to non-dispositive

 6   discovery type motions. Kamakana, 447 F.3d at 1179; see also Pintos v. Pac. Creditors Ass'n,

 7   605 F.3d 665, 677-78 (9th Cir. 2010). The “good cause” standard, which is applicable here,

 8   presents a lower burden for the party wishing to seal documents. Pintos, 605 F.3d at 678. Courts

 9   determine whether good cause exists to protect the information from being disclosed to the public

10   by “balancing the needs for discovery against the need for confidentiality.” Id. (quoting Phillips,

11   307 F.3d at 1213).

12          Mr. Downey asserts that there is good cause to seal the documents at issue because they

13   “concern[] health information relating to members of [Mr. Downey’s] immediate family” who are

14   non-parties to this case. (Doc. No. 150.) Having considered the documents at issue, the Court

15   concludes that counsel has sufficiently shown good cause for filing under seal. Accordingly,

16   good cause being shown, Mr. Downey’s request to seal is HEREBY GRANTED. The Court

17   orders that the “Declaration of Philip A. Downey ISO Unopposed Motion to Continue Hearing

18   Date” and the documents attached thereto be filed and maintained under seal. Mr. Downey will

19   email the documents requested to be sealed to ApprovedSealed@caed.uscourts.gov for filing

20   under seal.
     IT IS SO ORDERED.
21

22      Dated:     November 26, 2019                          /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                       2
